Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 9:16-cv-81871-KAM

  LAN LI, et. al.,

  Plaintiffs,

  v.

  JOSEPH WALSH, et. al.,

  Defendants.
  _________________________/

                     ORDER DENYING PLAINTIFFS’ MOTION TO REMAND1

          This cause is before the Court upon Plaintiffs’ Motion to Remand (DE 446). The Motion

  is fully briefed and ripe for review. The Court has carefully considered the Motion and is

  otherwise fully advised in the premises.

          I. Background

          On March 1, 2019, Plaintiffs, all of whom are foreign nationals, filed a state court

  complaint against Defendant PNC Bank, N.A. (“PNC”) and Ruben Ramirez (“Ramirez”)

  (collectively, “Defendants”), alleging that they are victims of a $50 million fraud and theft

  conspiracy. Defendant PNC was served on March 5, 2019. Five days later, on March 10, 2019,

  PNC filed a notice of removal of the case, prior to Plaintiffs effecting service on Defendant

  Ramirez the very next day. PNC maintains its main office in Delaware and its corporate

  headquarters is in Pennsylvania. Ramirez is a resident of Florida. (DE 1 in case number

  19–80332-civ). Thus, there is diversity of citizenship among the parties under 28 U.S.C. § 1332.

          According to Plaintiffs, Ramirez evaded service between March 5, 2019 and March 11,

          1
              The Court presumes familiarity with its prior Orders.
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 2 of 9



  2019 and PNC’s counsel only offered to accept service for PNC. Defendants, however, claim

  that Ramirez, who was no longer an employee of PNC at this time, did not evade service, but

  simply was not home when Plaintiffs attempted to effect service. According to Defendants,

  PNC, a non-forum defendant, properly removed the complaint on March 10, 2019, before

  Plaintiffs served Ramirez the next day. On March 14, 2019, after Ramirez was served, he

  executed an agreement for legal representation with PNC’s counsel.

         Plaintiffs move for remand, contending that Defendants are engaging in “snap removal,”

  a practice that has been criticized by some courts. Snap removal occurs when a defendant rushes

  to remove a case to federal court before the forum defendant or, in some cases, before any

  defendant is served. Timbercreek Asset Mgmt., Inc. v. De Guardiola, No. 9:19-CV-80062, 2019

  WL 947279, at *1 (S.D. Fla. Feb. 27, 2019).2

         Defendants contend that when Defendant PNC removed this action, Defendant Ramirez

  had not been served, and removal jurisdiction was proper because diversity jurisdiction existed

  over all the claims. Defendants point to numerous cases that approve of snap removal.

         II. Discussion

         It is axiomatic that federal courts are courts of limited jurisdiction. Russell Corp. v.

  American Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir. 2001). A federal district court may

  exercise subject matter jurisdiction over a civil action in which only state law claims are alleged

  if the civil action arises under the federal court's diversity jurisdiction. 28 U.S.C. § 1332(a)(1).



         2
            While “the snap removal strategy has been used by defendants for more than twenty
  years,[ ] its use increased substantially with the advent of electronic case filing systems, which
  allow defendants to easily monitor cases filed against them.” Valerie M. Nannery, Closing the
  Snap Removal Loophole, 86 U. Cin. L. Rev. 541, 545 (2018).

                                                     2
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 3 of 9



  Jurisdiction based on diversity of citizenship exists in civil actions where the amount in

  controversy exceeds $75,000 and the action is between “citizens of different States.” Id. As

  previously indicated, diversity jurisdiction exists in this case.

          Removal jurisdiction is construed narrowly with all doubts resolved in favor of remand.

  See Pacheco de Perez v. AT & T Co., 139 F.3d 1368, 1373 (11th Cir. 1998). The removing party

  has the burden of demonstrating the propriety of removal. Diaz v. Shepard, 85 F.3d 1502, 1505

  (11th Cir. 1996).

          The forum defendant rule provides as follows:

                  A civil action otherwise removable solely on the basis of the jurisdiction
                  under section 1332(a) of this title may not be removed if any of the parties
                  in interest properly joined and served as defendants is a citizen of the
                  State in which such action is brought.

   28 U.S.C. § 1441 (b)(2) (emphasis added).

          The purpose for the inclusion of the “properly joined and served” language is to prevent

  gamesmanship by a plaintiff seeking to block removal by fraudulently joining a resident party,

  “against whom it does not intend to proceed, and whom the plaintiff does not even serve.”

  Goodwin v. Reynolds, 757 F.3d 1216, 1221 (11th Cir. 2014). Based on the “properly joined and

  served” language, two federal appellate courts have ruled that removals of cases involving a

  forum defendant joined as a party are permissible if the case is removed before the forum

  defendant is served. See, e.g., Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 705 (2d Cir.

  2019); Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 154 (3d Cir. 2018).

  Another federal appellate court, without analysis, also recognized that the practice was legally

  permissible. McCall v. Scott, 239 F.3d 808, 813 n.2 (6th Cir. 2001) (“[w]here there is complete



                                                     3
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 4 of 9



  diversity of citizenship, . . . the inclusion of an unserved resident defendant in the action does not

  defeat removal.” ).

         While the Eleventh Circuit has not addressed this issue head on, it did discuss it in dicta

  in Goodwin. There, the district court held that the case was removable because the forum

  defendant had not yet been served. The plaintiff then moved to dismiss the case voluntarily

  without prejudice pursuant to Fed. R. Civ. P. 41(a)(2), so that she could re-file the case in state

  court and serve the parties in a manner that would prevent a “snap removal.” The district court

  granted the plaintiff’s motion to dismiss without prejudice and the defendants appealed. Id. at

  1218-19.

          The Goodwin court first noted that “[b]y its terms, the forum defendant rule applies only

  if a forum defendant has been ‘properly joined and served.’” Id. at 1220 -21. The Court stated

  “that aspect of the district court’s order is not before us, and we assume arguendo that it is

  correct.” Id. Nonetheless, the Court discussed the forum defendant rule and snap removal. The

  Court stated that the only reason the case was in federal court was because the non-forum

  defendants accomplished a pre-service removal by “exploiting” the plaintiff’s courtesy in sending

  them copies of the complaint and the state court’s delay in processing the plaintiff’s request for

  service. Id.

         The Court went on to note that multiple courts have interpreted the “properly joined and

  served language” as an effort to “prevent gamesmanship by plaintiffs;” i.e., by avoiding a

  plaintiff from fraudulently joining a defendant. Id. The Court stated that “[b]ecause the likely

  purpose of this language is to prevent gamesmanship by plaintiffs, we cannot believe that it

  constrains the district court's discretion under Rule 41(a)(2) to undo [d]efendants' gamesmanship


                                                    4
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 5 of 9



  in the circumstances at bar.” Id. Thus, the Court found that when there is evidence of

  gamesmanship by a defendant in removing a case before a forum defendant is served, a district

  court does not abuse its discretion by granting a voluntary dismissal without prejudice to allow

  the plaintiff another opportunity to refile the case and avoid a second removal. The Court did not

  hold that it is legally impermissible for a served non-forum defendant to remove a case before a

  forum defendant is served.

         This Court does not find Goodwin controlling because: (1) the Court in Goodwin

  recognized that § 1441(b)(2), by its terms, only applies if a forum defendant has been “properly

  joined and served;” (2) the Court in Goodwin did not hold that it is impermissible for a served

  non-forum defendant to remove a case before service on a forum defendant is effected; (3) the

  Court in Goodwin was only reviewing a district court’s discretion to grant a voluntary dismissal

  without prejudice to allow the plaintiff an opportunity to avoid the snap removal and (4) as will

  be discussed more fully below, there was no gamesmanship on the part of Defendants in this case

  which weigh against removal.

         Rather, the Court finds persuasive the district court cases in this Circuit that have held

  that a non-forum defendant may remove despite the fact that the plaintiff has been joined but has

  not yet served a forum defendant. See, e g., Francis v. Great W. Cas. Co., No. 5:17-CV-432

  (MTT), 2018 WL 999679, at *2 (M.D. Ga. Feb. 21, 2018); Bergmann v. State Farm Mut. Auto.

  Ins. Co., No. 3:16CV549-RV/CJK, 2016 WL 9414108, at *2 (N.D. Fla. Dec. 28, 2016); North v.

  Precision Airmotive Corp., 600 F. Supp. 2d 1263, 1268 (M.D. Fla. 2009).

         The Court distinguishes these cases from those where courts have invalidated snap

  removal when the party removing the case was a forum defendant. See, e.g., Timbercreek, 2019


                                                   5
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 6 of 9



  WL 947279, at * 3; Delaughder v. Colonial Pipeline Company, 360 F. Supp. 3d 1372, 1377-81

  (N.D. Ga. 2018). The Court also distinguishes this case from Wolfe v. Schindler Elevator

  Corporation, No. 17-CV-2448, 2014 WL 6470698 (M.D. Fla. Nov. 17, 2014), where district

  court, as in Goodwin, granted the plaintiff’s motion to dismiss the case voluntarily, where the

  case was removed before any defendant had been served. Id. at * 3.

          Based on the foregoing, the Court concludes that a served non-forum defendant may

  remove a case from state court, despite the fact that a forum defendant has been joined as a party

  but not yet served.3 In other words, snap removal is permissible in that circumstance.

         Moreover, the Court finds that Defendants did not engage in gamesmanship which might

  justify a district court remanding the case. First, this is not a case where Defendants were

  monitoring the docket and after learning the case had been filed, removed the case before

  Plaintiff could effectuate service on the forum defendant. PNC was actually served with the

  complaint and waited 5 days before it removed the action.

         Further, the Court finds that Ramirez did not attempt to avoid service so as to allow PNC

  the ability to engage in a “snap removal.” According to Plaintiffs’ process server, when service

  was attempted on March 5, 2019, on both PNC and Ramirez at PNC’s branch at Boynton Beach,

  Florida, the process server was told no one was available to accept service and Ramirez was no

  longer employed by PNC. (Denise Sucato Decl. ¶ 2, DE 446-1; David George Decl. at ¶ 5, DE

  446-1) On March 8, 2019, the process server attempted to serve Ramirez at his home. She

  observed lights on the inside of the home and a car parked in the driveway, but no one answered



         3
          The facts of this case do not require the Court to determine whether an unserved forum
  defendant could do the same, and the Court will not opine on that issue.

                                                   6
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 7 of 9



  the door when she rang the doorbell. (Sucato Decl. at ¶ 8; George Decl. ¶ ¶ 8-9.) The process

  server tried to serve Ramirez again on March 9, 2010 at 11:05 a.m. but Ramirez allegedly

  “refused to come to the door.” (Sucato Decl. at ¶ 9.) On March 11, 2019, when the process

  server knocked on Ramirez’s door at 11:15 a.m., Ramirez came to the door and was served.

  (Sucato Decl. at ¶ 10; George Decl. ¶ 11.)

         Based upon the documents provided by Defendants, the Court finds that Ramirez was not

  avoiding service. According to Ramirez, he and his wife were not home on the evening of

  Friday, March 8, 2019 when Plaintiffs’ process server attempted service. (Ramirez Decl. ¶¶ 5,

  14, DE 450-2.) Instead, they were busy hosting Ramirez’s cousins, who were visiting from

  Columbia since late February. (Id. at ¶¶ 4-5. ) They returned home around 11:00 p.m. (Id.) It is

  Ramirez’s usual practice to leave a light on in the home in the evenings, even if no one is home.

  Id. The next morning, the Ramirez family departed around 7:00 a.m, to take a pre-planned trip to

  Key West. (Id. at ¶¶ 6-7.) They spent the night at a Quality Inn near Florida City. (Credit card

  statement, exhibit 1, attached to Decl.) On Sunday, the family drove their cousins to the Miami

  International Airport, and drove home to Palm Beach County. (Ramirez Decl. ¶ 9; Credit card

  statement.) The Ramirez family owns two cars and the sedan remained parked in the driveway

  all weekend. (Ramirez Decl. at ¶ 7.)

         Plaintiffs’ evidence suggesting that Ramirez intentionally evaded service is conclusory

  and is amply rebutted by Defendants. See State Farm Mut. Auto. Ins. Co. v. Altamonte Springs

  Diagnostic Imaging, Inc., No. 611CV1373ORL31GJK, 2012 WL 12905844, at *3 (M.D. Fla.

  Feb. 15, 2012) (“Although Mr. Marshall indicates he observed cars in Fremed's driveway, dogs

  present and lights on in his residence, there is no indication that Fremed is avoiding being served


                                                   7
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 8 of 9



  with process. In fact. [the p]laintiffs have not presented the Court with anything that even

  suggests Fremed was at home when Mr. Marshall attempted service.); Addison v. Reitman

  Blacktop, Inc., 272 F.R.D. 72, 78 (E.D.N.Y. 2010) (“even if [the defendant] can be said to have

  had actual notice, the Court must not necessarily infer that the [p]laintiffs inability to effectuate

  proper service was because [the defendant] was evading service”).

         Thus, there was no “gamesmanship” here as there was in the cases upon which Plaintiffs

  rely. See Timbercreek, 2019 WL 947279, at * 3 (the plaintiff attempted to serve the defendant

  nine times, the defendant refused to open the gate to his gated community and had his secretary

  at work tell the process server that the defendant was not at work); Delaughder, 360 F. Supp. 3d

  at 1380-81 (“gamesmanship is evidenced by [the defendant’s] pre-service electronic monitoring

  of the docket and last-minute service change.”); Wolfe, 2014 WL 6470698, at * 3 (granting

  motion for voluntary dismissal where the defendant removed the case before either defendant had

  been served).

         Based on the foregoing analysis, the Court concludes there is diversity jurisdiction, there

  was no “gamesmanship” by Defendants and therefore Defendant’s removal of Plaintiff’s state

  court case was permissible.4

         III. Conclusion

         Accordingly, it is hereby ORDERED AND ADJUDGED that Plaintiffs’ Motion to




         4
            Because there is diversity jurisdiction and Defendants’ initial notice of removal was
  valid, the Court does not need to examine Defendants’ alternative argument that 28 U.S.C.
  § 1454 provides original subject matter jurisdiction by Defendants’ third-party complaint or any
  of the related arguments. Since Defendant’s initial notice of removal was proper and valid and
  created federal jurisdiction, Defendants’ amended notice of removal (DE 17) was superfluous.

                                                     8
Case 9:16-cv-81871-KAM Document 475 Entered on FLSD Docket 07/03/2019 Page 9 of 9



  Remand (DE 446) is DENIED.

          DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 3rd day of July, 2019.

                                         ______________________________________
                                         KENNETH A. MARRA
                                         United States District Judge




                                           9
